     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 1 of 12 Page ID
                                      #:9632


       JeffreyN. Pomerantz1 Esq. (CABarNo. 143717)
 1     Jeffr~y L. Kandel (CA Bar No. 115832)
       PACHULSKI STANG ZIEHL & JONES LLP
 2     10100 Santa Monica Boulevard, 13th Floor
       Los Angeles, CA 90067
 3     Telephone: 310-277-6910 I Facsimile: 310-201-0760
       E-mail: jpomerantz@pszjlaw.com; jkandel@pszjlaw.com
 4
       James W. Walker (admitted pro hac vice)
 5     Cameron A. Welch (admitteo pro hac vice)
       Eric S. Latzer (admitted pro hac vice)
 6     COLE SCHOTZ P.C.
       901 Main Street, Suite 4120
 7     Dallas, TX 75202
       Telephone: 469-557-9390 I Facsimile: 469-533-0361
 8     E-mail: jwalker@coleschotz.com; cwelch@coleschotz.com; elatzer@coleschotz.com
 9     Attorneys for Plaintiff The
       Wimbledon Fund, SPC (Class TT)
10

11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13                                  WESTERN DIVISION
14      THE WIMBLEDON FUND, SPC (CLASS            C.D. Cal. Consolidated Case No. 2:15-
15      TT),                                      cv-6633-CAS-AJWx
                        Plaintiff,
16
                                                  DECLARATION OF JAMES W.
        vs.                                       WALKER IN SUPPORT OF
17
        GRAYBOX LLC; INTEGRATED                   PLAINTIFF'S MOTION FOR
18      ADMINISTRATION~ EUGENE SCHER,             SUMMARY JUDGMENT
        AS TRUSTEE OF BtRGSTEIN TRUST;
19      CASCADE TECHNOLOGIES CORP., and
        THE LAW OFFICES OF HENRY N.               Hearing:
20      JANNOL,                                   Date: May 13, 2019
21                            Defendants.         Time: 10:00 a.m.
                                                  Location: Courtroom 8D
22      THE WIMBLEDON FUND, SPC (CLASS            Judge: The Honorable
23
        TT),                                      Christina A. Snyder
                              Plaintiff,          Trial date: June 25, 2019
24

25
        vs.
       DAVID BERGSTEIN· JEROME
26     SWARTZ; AARON dRUNFELD; and
27
       KIARASH JAM.,
                              Defendants.
28
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 2 of 12 Page ID
                                      #:9633


 1
                            DECLARATION OF JAMES W. WALKER
 2
              I, James W. Walker, declare and state as follows:
 3
              1.     I am an attorney-at-law of the State of Texas. This Court granted my pro
 4
        hac vice application in the instant case. I am a member of the Cole Schotz P.C. law
 5
        firm, and lead counsel for Plaintiff The Wimbledon Fund, SPC (Class TT) (the
 6
        "Fund") in this consolidated lawsuit.
 7
              2.     I have personal knowledge of the matters set forth in this Declaration. If
 8
        called as a witness, I could and would competently testify as to those matters.
 9
              3.     I make this Declaration in support of the Fund's motion for summary
10
       judgment against defendants Kiarash Jam ("Jam") and Integrated Administration
11
        ("IA").
12
              4.     Attached hereto as Exhibit A is a true and correct copy of a November 9,
13
        2011 email from Frymi Biedak ("Biedak") to mkatz@vecorpservices.com and
14
        sonali@vcorpservices.com, with copies to David Bergstein ("Bergstein"), Jam, and
15
        Jeffrey Solomon ("Solomon"). The email includes various attachments concerning
16
        Swartz IP Services Group Inc. a/k/a Advisory IP Services Inc. ("SIP"), including its
17
        Certificate of Formation. The email and attachments, which are bates numbered 498-
18
        519,1 were produced by Jam in discovery and introduced to him at his deposition.
19
              5.     Attached hereto as Exhibit B is a true and correct copy of a chart
20
        evidencing various entities that Jam and/or Bergstein formed in late 2010 and 2011.
21
        The document, which is bates numbered 1207-1208, was produced by Jam in
22
        discovery and introduced to him at his deposition.
23
              6.     Attached hereto as Exhibit C is a true and correct copy of the March 26,
24
       2019 Transcript of the Deposition of Majid Zarrinkelk ("Zarrinkelk").
25

26            1
                The bates numbers for the documents Jam produced in discovery use the prefix JAM_TT.
27     The bates numbers for the documents lA produced in discovery use the prefix IA_TT. The bates
       numbers for the documents the Fund produced in discovery use the prefix WF. The bates numbers
28     for the documents Bergstein produced in discovery use the prefix BERG.

                                                      1
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 3 of 12 Page ID
                                      #:9634


 1
              7.     Attached hereto as Exhibit Dis a true and correct copy of the Note
 2
        Purchase Agreement (the "NPA") entered into between SIP and the Fund on or about
 3
        November 14, 2011. The NP A was authenticated by the Fund's director, Vincent
 4
        King. [Doc. No. 16-7].
 5
              8.     Attached hereto as Exhibit E is a true and correct copy of a November
 6
        15, 20 11 email from Jam to Bergstein. The email includes various attachments
 7
        concerning SIP, including references notes (the "SIP Notes") which the Fund
 8
        ostensibly had the right to purchase pursuant to the NP A. The email and attachments,
 9
        which are bates numbered 250-280, were produced by Jam in discovery and
10
        introduced to him at his deposition.
11
              9.     Attached hereto as Exhibit F is a true and correct copy of Jam's May 16,
12
        2016 Supplemental Responses to Plaintiff's First Set of Combined Written Discovery.
13
        These responses were introduced to Jam at his deposition.
14
              10.    Attached hereto as Exhibit G is a true and correct copy of Jam's June 22,
15
        2013 Affidavit in Support of SIP's Opposition to Motion for Default Judgment. The
16
        affidavit, which is bates numbered 1459-1460, was produced by Jam in discovery and
17
        introduced to him at his deposition.
18
              11.    Attached hereto as Exhibit H is a true and correct copy of various emails
19
       exchanged between/among Biedak, Jam, Bergstein, Solomon, and
20
       jswoodwardcpa@aol.com on November 8, 2011 and November 9, 2011. The emails,
21
       which are bates numbered 45, were produced by Jam in discovery and introduced to
22
       Biedak at her deposition.
23
              12.   Attached hereto as Exhibit I is a true and correct copy of a document
24
       entitled "Summary of Entities." The document, which is bates numbered 532-535,
25
       was produced by Jam in discovery and introduced to him at his deposition.
26
              13.   Attached hereto as Exhibit J is a true and correct copy of the March 27,
27
       2019 Transcript of the Deposition of Jam in his individual capacity.
28


                                                 2
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 4 of 12 Page ID
                                      #:9635


 1
              14.     None of the defendants in this action, including Jam and IA, produced
 2
        documents evidencing that SIP observed any corporate formalities, formed a
 3
        management committee, took a vote on any issue, held board of director meetings, or
 4
        took any meeting minutes.
 5
              15.     Attached hereto as Exhibit K are true and correct copies of excerpts from
 6
        the February 15, 2018 Transcript of the proceedings in US. v. Bergstein in the United
 7
        States District Court for the Southern District of New York, Case No. 16 Cr. 746
 8
        (PKC) ("Bergstein's criminal trial"). The excerpts, which are bates numbered 18037,
 9
        18139, 18156-18157, and 18159, were accessed through the Public Access to Court
10
        Electronic Records ("PACER") and produced by the Fund in discovery.
11
              16.     Attached hereto as Exhibit Lis a true and correct copy of the March 28,
12
        2019 Transcript of the Deposition of Jam in his capacity asIA's corporate
13
        representative.
14                                     ',

              17.     Attached hereto as Exhibit M is a true and correct copy of the July 22,
15
        2011 Texas Notice ofDelinquent Franchise Tax sent to SIP. The document, which is
16
        bates numbered 1169, was produced by Jam in discovery and introduced to him at his
17
        deposition.
18
              18.     Attached hereto as Exhibit N is a true and correct copy of a February 20,
19
        2018 Certification of Lack of Record for SIP. The document was produced by Jam in
20
        discovery, designated by the Government as an exhibit at Bergstein's criminal trial,
21
        and introduced to Zarrinkelk at his deposition.
22
              19.     Attached hereto as Exhibit 0 is a true and correct copy of the document
23
        evidencing the forfeiture of SIP's charter. The document, which is bates numbered
24
        1925, was produced by the Fund in discovery.
25
              20.     Attached hereto as Exhibit Pis a true and correct copy of the Declaration
26
       of Vincent King ("King") filed in support of the Fund's motion for preliminary
27
       injunction against Graybox LLC. [Doc. No. 16-7].
28


                                                  3
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 5 of 12 Page ID
                                      #:9636


 1
              21.    Attached hereto as Exhibit Q are true and correct copies of October 22,
 2
        20 15 emails exchanged between Bergstein and Jam, including an attachment. The
 3
        emails and attachment, which are bates numbered 520-524, were produced by Jam in
 4
        discovery and introduced to him at his deposition.
 5
              22.    Attached hereto as Exhibit R is a true and correct copy of a January 2,
 6
        2018 Certification ofLack of Record for Pineboard Holdings Inc. The document was
 7
        produced by Jam in discovery, designated by the Government as an exhibit at
 8
        Bergstein's criminal trial, and introduced to Zarrinkelk at his deposition.
 9
              23.    Attached hereto as Exhibit S is a true and correct copy of a demonstrative
10
        exhibit prepared and designated by the Government at Bergstein's criminal trial. The
11
        exhibit provides a summary to prove the contents of voluminous bank records
12
        evidencing activity in SIP's bank accounts. The Fund previously filed certain of these
13
        bank records in support of its motion for preliminary injunction against Graybox LLC.
14
        [See Doc. Nos. 16-7-27]. Jam and IA produced the demonstrative exhibit and all of
15
        the voluminous bank records-namely, Government exhibits GX 714, 715, and 734-
16
        in discovery. The Fund will make the voluminous records available to the Court upon
17
        further request or order.
18
              24.    Attached hereto as Exhibit T are true and correct copies of excerpts from
19
        the February 7, 2018 Transcript of Bergstein's criminal trial. The excerpts, which are
20
        bates numbered 17124, 17146-17150, 17162, 17169, 17179-17180, 17221-17122, and
21
        17226, were accessed through PACER and produced by the Fund in discovery.
22
              25.    Attached hereto as Exhibit U are true and correct copies of bank records
23
        for IA's Wells Fargo account ending in -1578. The Fund obtained the bank records
24
       pursuant to a subpoena issued to Wells Fargo, produced the records in discovery, and
25
       introduced the records to Zarrinkelk at his deposition and to Jam when he was
26
        deposed in his capacity asIA's corporate representative.
27
              26.    Attached hereto as Exhibit Vis a true and correct copy of a document
28
       produced by IA in discovery which refers to transfers from SIP to IA. The document,

                                                  4
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 6 of 12 Page ID
                                      #:9637


 1
        which is bates numbered 17 56-17 57, was introduced to Jam when he was deposed in
 2
        his capacity asIA's corporate representative.
 3
              27.    Attached hereto as Exhibit W are true and correct copies of excerpts from
 4
        the February 28, 2018 Transcript of Bergstein's criminal trial. The excerpts, which
 5
        are bates numbered 19756 and 19794, were accessed through PACER and produced
 6
        by the Fund in discovery.
 7
              28.    Attached hereto as Exhibit X is a true and correct copy of an October 9,
 8
        2012 email from King to Jam and Bergstein, with several individuals copied. The
 9
        email, which is bates numbered 8416-841 7, was produced by Bergstein in discovery
10
        and introduced to Jam at his deposition.
11
              29.    Attached hereto as Exhibit Y is a true and correct copy of an October 9,
12
        2012 letter from the Fund to SIP. The letter, which is bates numbered 8418-8426, was
13
        produced by Bergstein in discovery and introduced to Jam at his deposition.
14
              30.    Attached hereto as Exhibit Z is a true and correct copy of various emails
15
        and attachments exchanged on November 16, 2012, including an email from King to
16
        Jam and Bergstein, with several individuals copied. The emails and attachments,
17
       which are bates numbered 204-208, were produced by Jam in discovery and
18
        introduced to him at his deposition.
19
              31.    Attached hereto as Exhibit AA is a true and correct copy of the complaint
20
       the Fund filed on February 8, 2013 against Class TT in the Supreme Court ofNew
21
       York, Index No. 650446/2013.
22
              32.   Attached hereto as Exhibit BB is a true and correct copy of the money
23
       judgment (the "SIP Judgment") entered against SIP on November 24, 2015 in the
24
       Supreme Court ofNew York, Index No. 650446/2013. The SIP Judgment was
25
       produced by the Fund in discovery and introduced to Jam at his deposition.
26
              33.   The total amount due and owing on the SIP Judgment is $19,313,377.39,
27
       which has been calculated as follows: (i) the principal sum of$17,693,900.27; (ii)
28
       interest to July 14, 2015 in the amount of$4,777,353.00; (iii) interest from July 14,

                                                   5
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 7 of 12 Page ID
                                      #:9638


 1
        2015 through November 24, 2015 at the per diem rate of$4,362.88 in the total amount
 2
        of$580,263.04; (iv) other costs and disbursements as taxed by the clerk in the sum of
 3
        $455.00; (v) additional post-judgment interest calculated at a per diem rate of
 4
        $4,362.88 from November 24, 2015 through May 13, 2019 2 in the amount of
 5
        $5,523,406.08; and (vi) an offset of$9,262,000 for amounts received in settlements.
 6
              34.       Attached hereto as Exhibit CC is a true and correct copy of the
 7
        indictment filed against Bergstein and Wellner in the United States District Court for
 8
        the Southern District of New York. The document was accessed through PACER.
 9
              35.       Attached hereto as Exhibit DD is a true and correct copy of the
10
        information filed against Albert Hallac in the United States District Court for the
11
        Southern District ofNew York, Case No. 1:15-cr-512-PKC. The document was
12
        accessed through PACER.
13
              36.       Attached hereto as Exhibit EE is a true and correct copy of Albert
14
        Hallac's July 30, 2015 sworn plea allocution made in proceedings before the United
15
        States District Court for the Southern District ofNew York, Case No. 08 CR
16
        8000(HBP). The allocution, which is bates numbered 20153-20188, was accessed
17
        through PACER and produced by the Fund in discovery.
18
              37.       Attached hereto as Exhibit FF is a true and correct copy of Wellner's
19
        December 18, 2017 sworn plea allocution made in connection with Bergstein's
20
        criminal trial. The allocution, which is bates numbered 20189-20215, was accessed
21
        through PACER and produced by the Fund in discovery.
22
              38.       Attached hereto as Exhibit GG are true and correct copies of the Minutes
23
        of Annual Meeting of Stockholders of Arius Libra, Inc. and the Minutes of Annual
24
       Meeting of Board of Directors of Arius Libra, Inc.
25
              39.       Attached hereto as Exhibit HH is a true and correct copy of the
26
       December 20, 2011 email from Jam to Bergstein and Wellner, including attachments.
27
              2
28                May 13, 2019 is the hearing date for this motion.


                                                         6
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 8 of 12 Page ID
                                      #:9639


 1
        The email and attachments, which are bates numbered 966-973, were produced by
 2
        Jam in discovery and introduced to him at his deposition.
 3
              40.    Attached hereto as Exhibit II are true and correct copies of the February
 4
        20, 2018 transcript of Bergstein's criminal trial. The excerpts, which are bates
 5
        numbered 18280, 18290-18291, 18353, 18356, 18380, 18383, 18386, 18390-18392,
 6
        and 18410, were accessed through PACER and produced by the Fund in discovery.
 7
              41.    Attached hereto as Exhibit JJ is a true and correct copy of the jury verdict
 8
        sheet from Bergstein's criminal trial. The document was accessed through PACER.
 9
              42.    Attached hereto as Exhibit KK is a true and correct copy of the March
10
        25, 2019 Transcript of the Deposition ofBiedak.
11
              43.    Attached hereto as Exhibit LL are IA's corporate records. The records,
12
        which are bates numbered 77-78, 28, 6-24, 73-76, 29-31, 36, and 43, were produced
13
        by IA in discovery and introduced to Jam when he was deposed in his capacity asIA's
14
        corporate representative.
15
              44.    Attached hereto as Exhibit MM is a true and correct copy of a Wells
16
        Fargo Business Account Application for IA. The Fund obtained the application
17
        pursuant to a subpoena issued to Wells Fargo, produced the application in discovery,
18
        and introduced it to Zarrinkelk at his deposition.
19
              45.    Attached hereto as Exhibit NN is a true and correct copy of a November
20
        23, 2011 email from Jam to Ray Shahab ("Shahab"). The email, which is bates
21
        numbered 81, was produced by IA in discovery and introduced to Jam when he was
22
        deposed in his capacity asIA's corporate representative.
23
              46.    Attached hereto as Exhibit 00 is a true and correct copy of a December
24
        8, 2011 email from Jam to Shahab, with Zarrinkelk copied. The email, which is bates
25
       numbered 498, was produced by Jam in discovery, designated by the Government as
26
        an exhibit in Bergstein's criminal trial, and introduced to Jam when he was deposed in
27
       his capacity as IA' s corporate representative.
28


                                                  7
     Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 9 of 12 Page ID
                                      #:9640


 1
                 4 7.   Attached hereto as Exhibit PP is a true and correct copy of a March 6,
 2
        2012 email from Bergstein to Jam. The email, which is bates numbered 2387, was
 3
        produced by Jam in discovery, designated by the Government as an exhibit in
 4
        Bergstein's criminal trial, and introduced to Jam when he was deposed in his capacity
 5
        as lA's corporate representative.
 6
                 48.    Attached hereto as Exhibit QQ is a true and correct copy of a
 7
        demonstrative exhibit introduced by the Government at Bergstein's criminal trial. The
 8
        exhibit provides a summary to prove the contents of voluminous bank records
 9
        evidencing activity in various bank accounts, including SIP's and lA's respective
10
        accounts. Jam and lA produced the demonstrative exhibit and the voluminous bank
11
        records-namely, Government exhibits GX 711, 715, and 734-in discovery. The
12
        Fund will make the voluminous records available to the Court upon further request or
13
        order.
14
                 49.    Attached hereto as Exhibit RR is a true and correct copy of emails
15
        exchanged between Bergstein and Jam on March 13, 2012. The emails, which are
16
        bates numbered 697, was produced by Jam in discovery, designated by the
17
        Government as an exhibit in Bergstein's criminal trial, and introduced to Jam when he
18
        was deposed in his capacity as lA's corporate representative.
19
                 50.    Attached hereto as Exhibit SS is a true and correct copy of a
20
        demonstrative exhibit introduced by the Government at Bergstein's criminal trial. The
21
        exhibit provides a summary to prove the contents of voluminous bank records
22
        evidencing activity in various bank accounts, including SIP's and lA's respective
23
        accounts. Jam and lA produced the demonstrative exhibit and the voluminous bank
24
       records-namely, Government exhibit GX 715-in discovery. The Fund will make
25
       the voluminous records available to the Court upon further order.
26
                 51.    Attached hereto as Exhibit TT is a true and correct copy of a July 2, 2012
27
       email from Bergstein to Jam. The email, which is bates numbered 2615, was
28
       produced by Jam in discovery, designated by the Government as an exhibit in

                                                    8
 Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 10 of 12 Page ID
                                   #:9641


 1
     Bergstein's criminal trial, and introduced to Jam when he was deposed in his capacity
 2
     asIA's corporate representative.
 3
           52.    Attached hereto as Exhibit UU is a true and correct copy of a September
 4
     6, 2012 email from Steve Piskula to Maxine Winton, with Zarrinkelk and Jam copied.
 5
     The email, which is bates numbered 106, was produced by IA in discovery, and
 6
     introduced to Zarrinkelk at his deposition.
 7
           53.     Attached hereto as Exhibit VV is a true and correct copy of a November
 8
     23, 20 11 email from Jam to Bergstein. The email, which is bates numbered 402, was
 9
     produced by Jam in discovery, designated by the Government as an exhibit in
10
     Bergstein's criminal trial, and introduced to Jam when he was deposed in his capacity
11
     asIA's corporate representative.
12
           54.     Attached hereto as Exhibit WW are true and correct copies of various
13
     emails exchanged on Aprill3 and 14, 2012, including emails between Jam and
14
     Bergstein. The emails, which are bates numbered 908-09, were produced by Jam in
15
     discovery, designated by the Government as an exhibit in Bergstein's criminal trial,
16
     and introduced to Jam when he was deposed in his capacity asIA's corporate
17
     representative.
18
           55.     Attached hereto as Exhibit XX is a true and correct copy of a May 30,
19
     2012 email from Jam to Bergstein. The email, which is bates numbered 1032, was
20
     produced by Jam in discovery, designated by the Government as an exhibit in
21
     Bergstein's criminal trial, and introduced to Jam when he was deposed in his capacity
22
     asIA's corporate representative.
23
           56.    Attached hereto as Exhibit YY is a true and correct copy of a
24
     demonstrative exhibit introduced by the Government at Bergstein's criminal trial. The
25
     exhibit provides a summary to prove the contents of voluminous bank records
26
     evidencing activity in various bank accounts, including SIP's and IA's respective
27
     accounts. Jam and IA produced the demonstrative exhibit and the voluminous bank
28


                                               9
 Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 11 of 12 Page ID
                                   #:9642


 1
     records-namely, Government exhibit GX 715-in discovery. The Fund will make
 2
     the voluminous records available t'o the Court upon further request or order.
 3
           57.    Attached hereto as Exhibit ZZ is a true and correct copy of a
 4
     demonstrative exhibit introduced by the Government at Bergstein's criminal trial. The
 5
     exhibit provides a summary to prove the contents of voluminous bank records
 6
     evidencing activity in various bank accounts, including SIP's and IA's respective
 7
     accounts. Jam and IA produced the demonstrative exhibit and the voluminous bank
 8
     records-namely, Government exhibit GX 734-in discovery. The Fund will make
 9
     the voluminous records available to the Court upon further request or order.
10
           58.    Attached hereto as Exhibit AAA is a true and correct copy of a
11
     demonstrative exhibit introduced by the Government at Bergstein's criminal trial. The
12
     exhibit provides a summary to prove the contents of voluminous bank records
13
     evidencing activity in various bank accounts, including SIP's and IA's respective
14
     accounts. Jam and IA produced the demonstrative exhibit and the voluminous bank
15
     records-namely, Government exhibits GX 715 and 886-in discovery. The Fund
16
     will make the voluminous records available to the Court upon further request or order.
17
           59.   Attached hereto as Exhibit BBB is a true and correct copy of the June 20,
18
     2018 Sentencing Memorandum submitted by the United States of America in
19
     connection with Bergstein's criminal trial. This document was accessed through
20
     PACER.
21
           60.   Attached hereto as Exhibit CCC is a true and correct copy of an excerpt
22
     from the June 27, 2018 transcript of the sentencing proceedings held in connection
23
     with Bergstein's criminal trial. The excerpt was accessed through PACER.
24

25

26

27

28


                                              10
 Case 2:15-cv-06633-CAS-SS Document 408-1 Filed 04/10/19 Page 12 of 12 Page ID
                                   #:9643


 1
           I declare under penalty of perjury under the laws of the United States of
 2
     America that the foregoing is true and correct.
 3
           Executed at Dallas, Texas, on April 9, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28


                                              11
